Fourth Court of Appeals
                                San Antonio, Texas
                                      March 29, 2019

                                   No. 04-18-00666-CV

                                  Rebecca JO STEVENS,
                                        Appellant

                                             v.

  Joseph “Harry” SHAFFIELD, III, and Jane Holinka, as Attorney-in-Fact for Joseph “Harry”
                                     Shaffield, III,
                                       Appellees

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 17-553
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       This court’s mandate in this appeal issued on February 5, 2019. On March 27, 2019, a
motion for leave to withdraw as attorney of record was filed. The motion is DISMISSED FOR
LACK OF JURISDICTION. See TEX. R. APP. P. 18, 19.


       It is so ORDERED on this 29th day of March, 2019.

                                                                PER CURIAM




      ATTESTED TO: ________________________
                   KEITH E. HOTTLE,
                   Clerk of Court